Exhibit 16.1 November 16, 2010 Securities and Exchange Commission treet, N.E., Washington, D.C. 20549 Commissioners: We have read the statements made by AVT, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of AVT, Inc. dated November 8, 2010.We do not agree with the statements concerning our Firm in such Form 8-K.There were disagreements with our Firm regarding the application of generally accepted accounting principles in the United States of America. Very truly yours, /s/ De Joya Griffith & Company, LLC
